Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered March 11, 1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The credibility of the testimony of the witnesses was an issue for the trier of fact to determine (see, e.g., People v Joyiens, 39 NY2d 197; People v Cook, 99 AD2d 552) and viewing the evidence in the light most favorable to the prosecution, as we must (Jackson v Virginia, 443 US 307, 319; People v Contes, 60 NY2d 620, 621), a rational trier of fact could have found that the People proved beyond a reasonable doubt that defendant knowingly possessed a .38 caliber revolver. Boyers, J. P., Rubin, Lawrence and Eiber, JJ., concur.